                                           Case 3:20-cv-05222-JD Document 29 Filed 09/03/20 Page 1 of 6




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MAFFICK LLC,                                         Case No. 20-cv-05222-JD
                                                         Plaintiff,
                                   8
                                                                                              ORDER RE APPLICATION FOR
                                                  v.                                          TEMPORARY RESTRAINING ORDER
                                   9

                                  10     FACEBOOK, INC.,                                      Re: Dkt. No. 3
                                                         Defendant.
                                  11

                                  12          Plaintiff Maffick LLC seeks a temporary restraining order directing defendant Facebook,
Northern District of California
 United States District Court




                                  13   Inc., to take down a “Russia state-controlled media” label that Facebook posted on Maffick’s “In

                                  14   the Now,” “Waste-Ed” and “Soapbox” pages. Dkt. No. 3. A TRO is denied, and the Court will

                                  15   set the case for trial on an expedited schedule.

                                  16                                               STANDARDS

                                  17          A temporary restraining order enjoins conduct pending a hearing on a preliminary

                                  18   injunction. See Fed. R. Civ. P. 65(b). When, as here, “notice of a motion for a temporary

                                  19   restraining order is given to the adverse party, the same legal standard as a motion for a

                                  20   preliminary injunction applies.” Fang v. Merrill Lynch, Pierce, Fenner & Smith, Inc., No. 16-cv-

                                  21   06071-JD, 2016 WL 9275454, at *1 (N.D. Cal. Nov. 10, 2016), aff’d, 694 F. App’x 561 (9th Cir.

                                  22   2017) (citation omitted).

                                  23          The Supreme Court has emphasized that injunctive relief is “an extraordinary remedy

                                  24   never awarded as of right.” Winter v. Natural Res. Def. Council, Inc., 555 U.S. 7, 24 (2008). “A

                                  25   plaintiff seeking a preliminary injunction must establish that he is likely to succeed on the merits,

                                  26   that he is likely to suffer irreparable harm in the absence of preliminary relief, that the balance of

                                  27   equities tips in his favor, and that an injunction is in the public interest.” Alliance for the Wild

                                  28   Rockies v. Cottrell, 632 F.3d 1127, 1131 (9th Cir. 2011) (quoting Winter, 555 U.S. at 20).
                                           Case 3:20-cv-05222-JD Document 29 Filed 09/03/20 Page 2 of 6




                                   1   Alternatively, a preliminary injunction may issue where “serious questions going to the merits

                                   2   were raised and the balance of hardships tips sharply in plaintiff’s favor,” if the plaintiff “also

                                   3   shows that there is a likelihood of irreparable injury and that the injunction is in the public

                                   4   interest.” Id. at 1135. This reflects our circuit’s “sliding scale” approach, in which “the elements

                                   5   of the preliminary injunction test are balanced, so that a stronger showing of one element may

                                   6   offset a weaker showing of another.” Id. at 1131; see also Arc of California v. Douglas, 757 F.3d

                                   7   975, 983 (9th Cir. 2014). In all cases, at an “irreducible minimum,” the party seeking an

                                   8   injunction “must demonstrate a fair chance of success on the merits, or questions serious enough

                                   9   to require litigation.” Pimentel v. Dreyfus, 670 F.3d 1096, 1105-06 (9th Cir. 2012) (internal

                                  10   quotation and citation omitted); see also Garcia v. Google, Inc., 786 F.3d 733, 740 (9th Cir. 2015)

                                  11   (“The first factor under Winter is the most important -- likely success on the merits.”). Because of

                                  12   this importance, when “a plaintiff has failed to show the likelihood of success on the merits, we
Northern District of California
 United States District Court




                                  13   need not consider the remaining three [Winter elements].” Id. (internal quotations and citations

                                  14   omitted).

                                  15          Maffick’s TRO application also raises a concern about prior restraint. A court order that

                                  16   forbids speech activities, which is what Maffick seeks, is a “classic prior restraint of speech.”

                                  17   Garcia, 786 F.3d at 747 (citing Alexander v. United States, 509 U.S. 544, 550 (1993)). “Prior

                                  18   restraints pose the ‘most serious and the least tolerable infringement on First Amendment rights,’”

                                  19   and there is a “historical and heavy presumption against such restraints.” Id. (citation omitted).

                                  20                                               DISCUSSION

                                  21          Although Maffick asserted six causes of action against Facebook in its complaint, Dkt.

                                  22   No. 1, it seeks a TRO on just four of those claims: (1) libel under California Civil Code

                                  23   Section 45; (2) Section 43(a) of the Lanham Act (15 U.S.C. § 1125(a)(1)(A)); (3) the California

                                  24   Unfair Competition Law (Cal. Bus. & Prof. Code § 17200); and (4) interference with prospective

                                  25   economic advantage claim under California state law. Dkt. No. 3-1 at 11-18.

                                  26          The merits inquiry is considerably streamlined by the fact that all four claims hinge on the

                                  27   proposition that the Russian media label is false. See Dkt. No. 3-1 at 11 (for libel claim, asserting

                                  28   that “Facebook’s false designation of Maffick’s Facebook pages as ‘Russia state-controlled media’
                                                                                          2
                                           Case 3:20-cv-05222-JD Document 29 Filed 09/03/20 Page 3 of 6




                                   1   clearly fits the definition” of libel in Cal. Civil Code § 45); id. at 14 (for Lanham Act § 43(a)

                                   2   claim, arguing “Facebook’s conduct fits squarely within the statutory prohibition” because

                                   3   “Facebook made a false representation of fact.”); id. at 17 (UCL claim “likely to succeed for the

                                   4   same reasons as its Lanham Act claims.”); id. at 18 (for interference with prospective economic

                                   5   advantage claim, asserting that “[a]s a result of Facebook’s false designation of Maffick’s social

                                   6   media pages as ‘Russia state-controlled media,’ Maffick’s viewer[s] have been misled, Maffick’s

                                   7   monetization from its Facebook pages for the month of July 2020 dropped by 50% and its

                                   8   viewership and ‘reach’ have decreased dramatically.”).

                                   9          Consequently, to win a TRO, Maffick must demonstrate that it is likely to succeed in

                                  10   showing that the “Russia state-controlled media” label is false. It has not crossed that threshold.

                                  11          Even assuming that the “Russia state-controlled media” label is a statement of fact -- and

                                  12   not merely an opinion, as Facebook contends -- the record before the Court establishes only that
Northern District of California
 United States District Court




                                  13   the question of falsity is disputed. Facebook, on its part, has tendered a substantial amount of

                                  14   evidence in support of its view that Maffick is linked to the Russian government. For example,

                                  15   Facebook has established, without dispute by Maffick, that a prior entity, Maffick Media GmbH

                                  16   (“Maffick Media”), openly acknowledged significant ties to the Russian government. See, e.g.,

                                  17   Dkt. No. 10-5. Maffick’s Soapbox, Waste-Ed, and In the Now channels on Facebook are virtually

                                  18   identical to the same channels Maffick Media previously sponsored under the same names. Id.;

                                  19   Dkt. No. 10-1.1 Maffick still uses Maffick Media email addresses for these channels --

                                  20   “hello@maffick.media” for In the Now; “waste-ed@maffick.media” for Waste-Ed; and

                                  21   “soapbox@maffick.media” for Soapbox. Dkt. No. 10-10. Maffick’s current CEO, Anissa Naouai,

                                  22   expressly stated in a declaration accompanying the TRO application that she “owned a 49%

                                  23   interest” in Maffick Media, and that another “part-owner” was an entity known as Ruptly GmbH.

                                  24   Dkt. No. 3-2 ¶ 15. Facebook submitted evidence that Ruptly is a subsidiary of RT (formerly

                                  25   Russia Today), which is “funded by the Russian government.” Dkt. No. 10-1; Dkt. No. 10-6. A

                                  26
                                  27
                                       1
                                        Maffick’s hearsay objection to Facebook’s evidence, Dkt. No. 17, is overruled. See Johnson v.
                                       Couturier, 572 F.3d 1067, 1083 (9th Cir. 2009) (“A district court may . . . consider hearsay in
                                  28   deciding whether to issue a preliminary injunction.”). The page limit extension requests, Dkt.
                                       Nos. 8, 18, and unopposed request for judicial notice, Dkt. No. 3-4, are granted.
                                                                                        3
                                           Case 3:20-cv-05222-JD Document 29 Filed 09/03/20 Page 4 of 6




                                   1   “2017 report from the U.S. Director of National Intelligence about Russia’s meddling in the 2016

                                   2   U.S. presidential election” stated that “RT is considered the ‘Kremlin’s principal international

                                   3   propaganda outlet.’” Dkt. No. 10-1. When Facebook temporarily suspended these pages in

                                   4   February 2019, “RT’s editor-in-chief, Margarita Simonyan, tweeted . . . : ‘Facebook has blocked

                                   5   our projects with billions of views!!!’” Dkt. No. 10-5. Naouai’s reply declaration also states that

                                   6   while she is a United States citizen, she lived for years in Moscow, was employed by Russia

                                   7   Today, and hosted an opinion show for RT called “In the Now.” Dkt. No. 17-1 ¶¶ 5-9.

                                   8          This is a considerable amount of evidence in Facebook’s favor, and Maffick does not

                                   9   meaningfully contest it. Rather than challenging this evidence directly, Maffick relies almost

                                  10   entirely on declarations by Naouai, its CEO. For the most part, the declarations offer purely

                                  11   conclusory statements to the effect that Maffick is free and clear of Maffick Media and Russia.

                                  12   For example, Naouai avers that she “promptly formed a Delaware limited liability company called
Northern District of California
 United States District Court




                                  13   Maffick LLC” after moving to Los Angeles in June 2019. Dkt. No. 17-1 ¶ 13. She states that

                                  14   while she “chose to continu[e] using the ‘Maffick’ name for the new LLC, Maffick LLC is not

                                  15   related to or associated with Maffick Media (or Ruptly).” Dkt. No. 3-2 ¶ 16; see also id. ¶ 15

                                  16   (Maffick “is not owned or operated by Ruptly GmbH (‘Ruptly’) and is not a brand of Maffick

                                  17   Media GmbH (‘Maffick Media’).”). Naouai also declares that “Maffick is not controlled

                                  18   operationally or editorially by the Russian government or by Russian state entities or officials,”

                                  19   Dkt. No. 3-2 ¶ 22, and further, “RT does not exercise control over me, nor does it exercise control

                                  20   over the content on Maffick’s channels.” Dkt. No. 17-1 ¶ 14.

                                  21          This evidence is little more than ipse dixit from a party-affiliated declarant. In effect,

                                  22   Maffick contends that it is likely to succeed on the merits because its CEO says so. That is far

                                  23   from enough to establish a likelihood of success on the merits, particularly in light of the largely

                                  24   undisputed counter-evidence Facebook tendered. This is not to say that Facebook has proven truth

                                  25   as a defense, which it was not required to do in opposition to the TRO, or that Maffick has no

                                  26   hope of prevailing on any of its claims. It means only that Maffick has not carried its burden of

                                  27   demonstrating a probability of success on the merits that might justify the extraordinary relief of

                                  28   an injunction.
                                                                                         4
                                           Case 3:20-cv-05222-JD Document 29 Filed 09/03/20 Page 5 of 6




                                   1          For the same reasons, the Court cannot say that Maffick has established a “serious

                                   2   question” for injunctive purposes. This is not a motion to dismiss proceeding, of course, and

                                   3   Maffick’s case will go forward. But the mere continuation of litigation is not an indicator that

                                   4   Maffick’s claims raise serious questions worthy of extraordinary, preliminary relief.

                                   5          In light of this determination of the merits issue, the Court need not reach Facebook’s

                                   6   argument that the Russian state media label is a non-actionable opinion. See Dkt. No. 9 at 14-17.

                                   7   The Court also declines to formally rule on Facebook’s defensive argument that the proposed

                                   8   injunction would be an unconstitutional prior restraint. See id. at 6-10. The TRO application has

                                   9   been denied for more straightforward reasons, and so definitively deciding the constitutional

                                  10   question Facebook poses at this time is not absolutely necessary. See Michigan v. DeVos, --- F.

                                  11   Supp. 3d ---, No. 3:20-cv-04478-JD, 2020 WL 5074397, at *7 (N.D.Cal. Aug. 26, 2020) (citing

                                  12   Jean v. Nelson, 472 U.S. 846, 854 (1985); United States v. Kaluna, 192 F.3d 1188, 1197 (9th Cir.
Northern District of California
 United States District Court




                                  13   1999)). The Court has taken the prior restraint issue into account as warranted here, and the

                                  14   bigger constitutional question is reserved for another day.

                                  15          Because Maffick has failed to clear the merits threshold, consideration of the remaining

                                  16   Winter elements is not called for, strictly speaking. See Garcia, 786 F.3d at 740. Even so, for the

                                  17   sake of completeness, the Court outlines several concerns counting against a TRO under the

                                  18   remaining factors.

                                  19          Maffick’s effort to demonstrate irreparable harm is unpersuasive. Maffick leads with the

                                  20   argument that “[i]n just the first weeks since Facebook placed its false Notice on Maffick’s social

                                  21   media pages, Maffick’s monetization from those pages has already dropped by 50% from its

                                  22   monthly average for 2020.” Dkt. No. 3-1 at 18. These losses do not constitute irreparable harm.

                                  23   “It is well established . . . that such monetary injury is not normally considered irreparable.” Los

                                  24   Angeles Memorial Coliseum Comm’n v. Nat’l Football League, 634 F.2d 1197, 1202 (9th Cir.

                                  25   1980). Maffick also did not demonstrate that it is suffering an injury to its reputation because of

                                  26   the “Russia state-controlled media” label that would not be similarly compensable.

                                  27          The balance of the equities tips in Facebook’s favor, if anything. As the Ninth Circuit

                                  28   concluded in Garcia, the plaintiff’s “thin copyright claim” did not outweigh the “historical and
                                                                                         5
                                           Case 3:20-cv-05222-JD Document 29 Filed 09/03/20 Page 6 of 6




                                   1   heavy presumption against” prior restraints. Garcia, 786 F.3d at 747. So too here, where Maffick

                                   2   asks to restrain Facebook’s speech on uncompelling evidence of falsity. The Court also notes the

                                   3   public interest served by Facebook’s notices to “help its users better understand the sources of

                                   4   news content they see on Facebook” which can help them “make informed decisions about what

                                   5   they are reading.” Dkt. No. 11 ¶ 3. The absence of proof that the balance of hardships tips

                                   6   sharply in Maffick’s direction further underscores that an injunction is not warranted, particularly

                                   7   with respect to the “serious question” inquiry.

                                   8                                             CONCLUSION

                                   9          Maffick’s request for a TRO is denied. Maffick has requested in the alternative that

                                  10   discovery be opened immediately and that this matter be set for an early resolution on the merits.

                                  11   Dkt. No. 17. The Court has already directed the parties to begin discovery and trial preparation,

                                  12   and as discussed at the TRO hearing, a scheduling order setting trial to begin on December 14,
Northern District of California
 United States District Court




                                  13   2020, will be filed.

                                  14          IT IS SO ORDERED.

                                  15   Dated: September 3, 2020

                                  16

                                  17
                                                                                                    JAMES DONATO
                                  18                                                                United States District Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         6
